


110 HCON 169 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 169
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Ms. Lee (for herself
			 and Ms. Waters) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  HIV Testing Day, and for other purposes.
	
	
		Whereas the Centers for Disease Control and Prevention has
			 stated that, at the end of 2003, between 1,039,000 and 1,185,000 people
			 nationwide were HIV positive, an increase from the estimated 850,000 to 950,000
			 people at the end of 2002;
		Whereas the Centers for Disease Control and Prevention
			 estimates that at the end of 2005, African Americans represented 47 percent of
			 all individuals living with HIV/AIDS, Whites represented 34 percent, and
			 Hispanics represented 17 percent;
		Whereas the Centers for Disease Control and Prevention has
			 further stated that at the end of 2005, men accounted for nearly 74 percent of
			 all individuals living with HIV/AIDS, and women represented over 26
			 percent;
		Whereas the Centers for Disease Control and Prevention
			 estimates that through 2005 over 555,000 have died of AIDS since the beginning
			 of the epidemic;
		Whereas the Centers for Disease Control and Prevention has
			 determined that the leading cause of HIV infection is men having sex with men,
			 followed by heterosexual contact and injection drug use;
		Whereas the Centers for Disease Control and Prevention
			 estimates that approximately 40,000 people become infected with HIV each
			 year;
		Whereas the Centers for Disease Control and Prevention
			 estimates that about 25 percent of all HIV-positive individuals are unaware of
			 their status;
		Whereas the Centers for Disease Control and Prevention
			 reports that when infected persons knew their status, they were more likely to
			 practice HIV risk-reduction behaviors;
		Whereas the Centers for Disease Control and Prevention
			 reports that in 2005, 40 percent of those diagnosed as HIV positive were later
			 diagnosed with AIDS within one year of their HIV test;
		Whereas the Centers for Disease Control and Prevention
			 reports that early knowledge of status is important for linking those who are
			 HIV positive with medical care and services that can reduce mortality and
			 prevent the onset of AIDS;
		Whereas a 2004 survey by the Kaiser Family Foundation
			 found that many Americans, particularly African Americans and Latinos, wanted
			 more information about HIV testing;
		Whereas anxieties, misconceptions, and stigma have been
			 traditionally associated with HIV/AIDS and HIV testing;
		Whereas the most commonly used HIV tests currently require
			 a two-week waiting period for a diagnosis, and such waiting period contributes
			 to the anxiety surrounding HIV testing that discourages individuals from
			 receiving their diagnosis, leading the Centers for Disease Control and
			 Prevention to conclude that in 2000 among those who tested positive at sites
			 funded by the Centers for Disease Control and Prevention, 31 percent did not
			 return for their test results;
		Whereas rapid test kits approved by the Food and Drug
			 Administration have made HIV testing easier, more accessible, and less
			 invasive, while delivering results within a single day;
		Whereas counseling is an essential part of HIV testing,
			 and when conducted according to established Centers for Disease Control and
			 Prevention guidelines, has been shown to be effective at producing individual
			 behavior change;
		Whereas the National Association of People with AIDS,
			 founded in 1983, is the oldest coalition of people living with HIV/AIDS in the
			 world, and the Association advocates on behalf of all people living with
			 HIV/AIDS;
		Whereas National HIV Testing Day is an annual campaign
			 introduced in 1995 and produced by the National Association of People with AIDS
			 to encourage at-risk individuals to seek out and receive voluntary HIV
			 counseling and testing;
		Whereas the theme of National HIV Testing Day 2007 is
			 Take the test, take control;
		Whereas the Centers for Disease Control and Prevention’s
			 Advancing HIV Prevention Initiative emphasizes the importance of
			 HIV testing;
		Whereas as part of its overall public health mission, the
			 Centers for Disease Control and Prevention annually supports the National HIV
			 Prevention Conference and National HIV Testing Day; and
		Whereas June 27 of each year is now recognized as National
			 HIV Testing Day: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the goals
			 and ideals of National HIV/AIDS Testing Day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to encourage
			 individuals to undergo counseling and testing for HIV;
			(3)encourages the use
			 of rapid test kits approved by the Food and Drug Administration as a fast and
			 efficient method of HIV testing;
			(4)encourages
			 national, State, and local media organizations to carry messages in support of
			 National HIV Testing Day; and
			(5)encourages the
			 President to emphasize the importance of addressing the HIV/AIDS epidemic among
			 all Americans, but especially among minority groups.
			
